No opinion. Held: (1) That Joseph Boorman, Job Skellie, and Byron H. Bradley were on the 13th and 17th days of March, 1896, the duly-elected and acting commissioners of license for the town of Mina, in the county of Chautauqua, state of New York, and composed the board of excise of said town. (2) That the authority conferred upon the said board of excise in relation to the subject-matter of the determination under review has not been pursued in the mode required by law in order to authorize the said board of excise to make the determination which it did make in granting the license, and that said license was granted without authority and without jurisdiction in said board. (3) In making the determination the rule of law affecting the rights of the parties thereto has been violated, to the prejudice of the relators, in that the said board of excise of the town of Mina has never legally granted to Amos Haskins a legal license, and that the_ so-called license which was issued to him in form by the said board is illegal and void, and was issued without authority; and the same is hereby revoked, vacated, and set aside, and $50 costs and disbursements allowed to the relators against the defendants personally. See 43 N. Y. Supp. 1161.